           Case 3:19-cv-01879-MMC Document 40 Filed 09/16/19 Page 1 of 6

                                                                     FILED
Renato Libric, 24907-111
Taft Correctional Institution
                                                                       SEP 16^uia ^
P 0 Box 7001, Taft.
                                                                      SUSAN Y. SOONG
CA 93268                                                            CLERK, U.S. DISTRICT COURT
                                                                 NORTHERN DISTRICT OF CALIfOftNIA




                            UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


Moose Run, LLC                                  Case No.     4:19-cv-1879-MMC
         Plaintiff

                                                Declaration of Renato Libric
V
                                                in support of his August 14,
Renato Libric
                                                Filing of reply to plaintiff's
         Defendant
                                                opposition to extension of
                                                time to reply to Complaint,




TO" THE ABOVE HONORABLE COURT AND ALL PARTIES OF RECORD

PLEASE TAKE NOTICE that the defendant in this matter, Renato Libric

hereby files a supplemental declaration to clarify the circumstances

regarding the filing of his reply to plaintiff's motion in
opposition to defendant's application for an extension of time to
reply to plaintiff's Complaint.


This declaration is based upon the files and records in this matter

and   the attachment herein.




RespectfulJ^^ubmitted,                            Dated: August 31, 2019




Renato   Libric

Defendant pro se

                                         -1-
          Case 3:19-cv-01879-MMC Document 40 Filed 09/16/19 Page 2 of 6



                       DECLARATION OF RENATO LIBRIC

I, Eenato Libric. the defendant in this matter         hereby declare that
the content hereof is true and correct to the best of my knowledge
and   belief.



On or about Thursday August 8) at mail distribution time in my unit.
I received a package from Plaintiff opposing my application to the
Court for an extension of time to reply to his Complaint ^leainst me.

After conferring with my family in Croatia        and others    I drafted and
typed a reply to plaintiff's opposition, setting forth in more detail
the difficult circumstances I have in preparing a reply to the Complaint
engaging counsel to represent me, and compiling my counterclaim against
Plaintiff.


On August 14, I completed typing my response and made two identical

photocopies.    I also handwrote a Certificate of Service which I also

copied and included with the motion. Finally, I typed out an envelope
to the Court and one to the Plaintiff. I took both envelopes to the
library clerk, who weighed them on the library scales, and told me
that each envelope weighed less than two onces, but more than one ounce,
therefore the postage required was 70 cents, i.e. two forever stamps.
I decided to place a single "global" stamp denominated as $1.22 on each
standard white envelope, almost double the amount required, in order
to ensure a troule free mailing. I placed each envelope in the outward

mail box in my unit at approximately 7-00 pm.

On August 21, 2019 I received an advice from the Institution mail room

claiming that the postage on my mailing to the Court was short an

"amount of $1.50", The following day I visited the mail room to check
this strange notification, but the mailroom staff were unable to find

                                      -1-
            Case 3:19-cv-01879-MMC Document 40 Filed 09/16/19 Page 3 of 6


the letter. One staff member asked if I had been sending a book or

magazine, as they do not usually weigh regular white envelopes. After

about 30 minutes of searching,              the envelope could not be located and

the mailroom staff surmised that the letter may have actually been

sent out or perhaps returned to me via the internal mail, and might

arrive in my unit in a few days. Because the mailroom is only open

to inmates for two hours on a Wednesday and Thursday, 1 did not want

to wait another week in the hope that the letter would turn up. I

therefore took the copies I had made for my file, and photocopied them

again, placed them in a manilla envelope and placed two "global" stamps

on it at a postage value of $2.44, approximately double the postage
that was required. I also wrote a brief note to the Court explaining

the reason for the mailing.


On Wednesday August 28, I visited the mailroom again, and advised the

staff that my original letter had not turned up. Again a search was

organised but nothing could be found, and it was surmised that perhaps

the   l e t t e r had   in   fact   been sent   out   to   U.S.   Mail.


I have not sent a second mailing to the Plaintiff because there has

been no indication from the Institution mail room that any other letter

had been delayed, and I have not heard from the Plaintiff that he has

not received a copy.

I do not know if the Court has received one or two copies of my reply

to Plaintiff's opposition to my application for an extension. In the
time period between the first and second                    sendings, I did receive the

Court's Order directing me to reply to the summons by September 20,
2019, and I will make the best effort possible to comply with the

order, however the most pressing problem is to have the necessary funds

to engage counsel .

                                                 -2-
        Case 3:19-cv-01879-MMC Document 40 Filed 09/16/19 Page 4 of 6



In the circumstances, I would be grateful if the courtroom staff
could arrange for me to receive a copy of the docket in this case
so that I have a record of what the Court has actually received and
when.



I hereby declare that the content of this declaration is true and

correct to the best of my recollection and belief, under penalty of
perjury under the laws of California and the United States.



Declared at Taft, Ke^ County, California, CA 93268. on August 31, 2019




Renato Libric

Defendant pro se




                                   -3-
                Case 3:19-cv-01879-MMC Document 40 Filed 09/16/19 Page 5 of 6



              Tai'l Correctional
              Institution
                                         Notification To Inmate

 Name / Nombre:       writ-, Wk:                                               Date / Fecha:
                                            ' 1
 Register # / # de Registro:          iU(R'
                                   oiyiv /'        y
                                                                               Unit/ Unldad:
                                                                                                  l(L
 One or more items below are either needed from you or are for your information. Ifwe need an item from
 you, make sure you get it to us as soon as possible so as to not delay your incoming and/or outgoing mail.

           You have a publication that has been fonA/ardedJo-theJ/Varden for review and possible rejection.
           You will be notified as to what the action is.


           You are short postage in the amount of $           5D       for              Stamps to the mail room.
           Stamps can be sent to us through the ts&gtilar mail,           lot have to be handed to us.

           Youroutgoing legal mail, listed below, was sent out as regular mail due to it no falling under the
           "legal mail" guidelines.

           Need a return address to send back correspondence and/or books. You will be notified as to what is
           being returned once we have complete papenwork.
            n
            Ly   Ll/t'lZ)

Uno o mas articulos de la lista abajo o bien requieren accion de su parte o son para su informacion. Si
necesitamos que usted provea un articuio, asegurese de proveerlo tan pronto como le sea posible para no
demorar ya sea el recibir o el envio de su correo.

           Usted tiene una publicacion que se ha enviado al Guardian para su inspeccion y posible negacion.
           Usted sera notificado de la decision.


           Le faltan estampillas en la cantidad de     $          envie          estampillas al cuarto de Correos.
           Las estampillas pueden ser enviadas a traves del correo regular y no tienen que ser entregadas en
           persona.


           Su envio de correo legal, en la lista abajo, ha sido enviado como correo regular ya que no llena los
           requisites para ser considerado "Correo Legal".

           Se necesita la direccion del remitente para devolver correspondencia y/o libros. Se le notificara de lo
           que sera devuelto una vez que se haya completado el papeleo




[4-4491]                                                                                                    •1R-013^
         Case 3:19-cv-01879-MMC Document 40 Filed 09/16/19 Page 6 of 6




1, Renato Libric                        hereby certify that i have served a
true and correct copy of the following:
                          Declaration of Renato Libric

                         regarding the filing of a reply
                            to plaintiff's opposition



Which is deemed filed at the time it was deposited in Taft Correctional
Institution's internal m_ail system, since TCI has no separate system designed
for legal mail, in accordance with Rule 4, Federal Rules of Appellate
Procedure and Houston V. Lack, 108 S. Ct. 2379 (1988), by placing same in a
sealed, first class postage prepaid envelope addressed to :

                       Shepherd Finkleman Miller & Shah LLP
                             201 Filbert Street, #201
                                    .   San Francisco

                                          CA 94133


and depositing same in the institution mail box at Taft Correctional
Institution at Taft, California.

I declare, under penalty of perjury (Title 28 U.S.C. 1746), That the foregoing
is true and correct.




Dated this     31st     day of     August               2019




                                                Rena^t^Libric
                                                Defendant pro se
